DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

Claim Objections
Claim 24 is objected to because of the following informalities:  Last line of claim 24 should be amended to recite - - is done parallel to a longitudinal axis of the bolt - - in order to improve grammar/usage.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
‘As best understood’, claim 40 appears to be a product claim for a ‘tool’, but depends from claim 24; a process of using a fastener arrangement to connect a liner with a haul truck body.  To advance prosecution as much as possible, claim 40 is examined as a product claim (with functional capability to be used in the process of claim 24) and does not include or require elements/structures recited in that process of using since product and process of using in a single claim is not a statutory category of invention and is in general, indefinite.
As regards claim 41, it is not clear that the scope of invention of claim 41 is a tool having functional capability for use with the fastener device of claim 27 or the scope of invention is intended to include both the tool and the fastening device of claim 27.
It is suggested that the claims at least, be rewritten as independent claims in order to reduce issues.  In any case, clarification and/or correction is required.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2012/0216657 to Marks.
Marks ‘657 discloses a handling tool that one of ordinary skill in the art would recognize is inherently capable of use in connection with the method of claim 24 to turn the bolt head which is defined as projecting beyond the central opening of the washer, and/or for grasping and pulling the liner as part of placing/aligning the liner on the surface.  ‘As best understood’, the claim for product tool is not intended to include steps in the process of using a fastening device for attaching a liner to a haul truck.
Similar consideration applies to claim 41 wherein one of ordinary skill in the art would recognize the handling tool of Marks ‘657 is inherently capable of use in connection with the fastening device of claim 27 to turn the bolt head which is defined as projecting beyond the central opening of the washer and/or for grasping or tapping the fastening device as part of placing/aligning it in its intended use.  ‘As best understood’, the present claim for tool is not required to be in combination with the fastening device with which it may be used ‘in connection with’ as functionally recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 31-33, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2008/0206011 to Wille in view of U.S. Pat. Application Publication No. 2016/0040703 to Schnaufer.
Wille ‘011 teaches limitations for a “fastening device” – 1, “for use in heavy-duty machinery for fastening a lining element to a surface of a body steel plate, such as a haul truck body” – the preamble’s functional recitation of unclaimed elements of an environment of intended use for the claimed fastening device do not clearly define any particular structure of the fastening device not otherwise set forth in the body of the claim wherein one of ordinary skill in the art would recognize the prior art fastening device is inherently capable of functioning as recited if used with appropriate but unclaimed additional elements as recited due to its disclosed structure and functionality
, “wherein the fastening device comprises: a rivet nut having a rivet head and an inner threading” – 2,3,4, “the rivet nut being configured to be inserted into a through hole of the body steel plate such the rivet head engages the surface” – one of ordinary skill in the art would recognize the recited function to be an inherent capability of the prior art due to its insertion end and flange geometries, “and being configured to be subsequently compressed” – as disclosed, “for attachment to the body steel plate” – one of ordinary skill in the art would recognize the recited functional capability to be inherent to the prior art structure if used with appropriate but unclaimed steel plate geometry due to its disclosed structure and functionality, “a rotational-locking washer having a central opening being shaped and configured to receive the rivet head in a rotationally locked engagement” – 9, “and a fastening bolt being configured to engage with the inner threading of the rivet nut and having a bolt head” – 7.  Inasmuch as the reference illustrates a bolt head at 8 that sits flush inside of the central opening of the washer at 9, reference does not fully  teach further limitation requiring the bolt head “projecting beyond the central opening of the rotational-locking washer”. However, it is well known in the art to provide a bolt head projecting beyond the central opening of its washer as shown by Schnaufer ‘703 for example.  It would have been obvious design choice or engineering expedient for one of ordinary skill in the art to provide washer at 9 of Wille ‘011 to be flat disc with a bolt head projecting as taught by Schnaufer ‘703 for example in order to allow use of pliers for tightening and loosening as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the prior art., “configured to press the rotational-locking washer towards the surface of the body steel plate” – one of ordinary skill in the art would recognize the recited functional capability to be inherent to the prior art teachings if used with appropriate but unclaimed steel plate geometry due to its disclosed structure and functionality, “wherein the rotational-locking washer further comprises at least one tool-engagement portion configured to engage with a tool for preventing rotation of the rotational-locking washer, and thereby preventing rotation of the rivet nut, during fastening of the lining element between the rotational-locking washer and the surface” – as shown at periphery of 9 and/or at 14, “wherein the tool engaging portion is accessible by a tool in a direction parallel a longitudinal axis of the fastening bolt” - one of ordinary skill in the art would recognize the recited functional capability to be inherent to the prior art structure if used with an unclaimed tool and plate having appropriate-geometry.  Inasmuch as the tool is not required as part of the invention, it is not required that an anticipatory reference teach same but one of ordinary skill in the art would recognize that a plate on which the assembly is to be fixed and providing access to engagement by an appropriate tool with surfaces from the ‘other side’ through openings in the plate for example, or alternatively that a tool such as interference fit tool shaped to be axially driven onto the outer periphery of 9 in firm engagement, or pliers arranged parallel and/or coaxial to a longitudinal axis of the bolt at a topsides of the bolt would inherently be able to access the peripheral surface of 9 and/or surfaces 14 due to the explicitly disclosed geometry of the exposed periphery of 9 and outward-facing geometry of surfaces 14.
As regards claim 31, reference teaches further limitation of “the shape of the central opening of the rotational-locking washer corresponds to the shape of the rivet head” – including a circular periphery as shown.  
As regards claim 32, reference teaches further limitation of “the tool-engagement portion comprises at least one groove” – at 14.  
As regards claim 33, reference teaches further limitation of “the tool engaging portion is accessible by a tool from above” - one of ordinary skill in the art would recognize the recited functional capability to be inherent to the prior art structure if used with an unclaimed tool having appropriate-geometry. 
As regards claim 41, reference teaches further limitation of “handling tool for use in connection with the fastening device according to claim 27” – reference explicitly describes use with ‘a placing tool’ as well known in the art.

Claim(s) 24, 25, 34, 36, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,912,325 to Sudyk in view of U.S. Pat. Application Publication No. 2008/0206011 to Wille and further in view of U.S. Pat. Application Publication No. 2016/0040703 to Schnaufer.
Sudyk ‘325 teaches limitations for a “method for use in heavy-duty machinery for fastening a lining element to a surface of a body steel plate, such as a haul truck body, the lining element having at least one fastening portion defining a mounting hole, wherein the method comprises: placing the lining element on the surface” – inherent to the arrangement as shown.  Although reference discloses a nut/bolt fastener, the reference does not fairly teach “the surface having a rivet nut with a rivet head received therein”.  However, Wille ‘011 discloses a rivet as claimed wherein it would have been obvious to one of ordinary skill in the art to attach the liner using a fastener as taught by Wille ‘011 as a design choice or engineering expedient to take advantage of features disclosed with respect to that rivet fastener wherein the choice of either fastener would not otherwise affect function of the arrangement, “inserting and tightening a bolt having a bolt head into the rivet nut” – as disclosed by Wille ‘011 as relied on, “for pressing at least one fastening portion of the lining element against the surface of the body steel plate” – obvious to one of ordinary skill in the art in the proposed combination due to the disclosed functionality of the prior art rivet.  Although Sudyk ‘325 doesn’t explicitly disclose ‘steel’, it would have been obvious to provide the body plate from steel for its strength, formability and relatively low cost as well known in the art,  “placing a washer on the fastening portion of the lining element with the rivet nut being received in a central opening of the washer, wherein the washer is a rotational-locking washer and the central opening is shaped and configured to receive the rivet head in a rotationally locked engagement” – inherent to formation of the arrangement disclosed by Wille ‘011 as relied on.   Inasmuch as the Wille ‘011 as relied on illustrates a bolt head at 8 that sits flush within the central opening of the washer at 9, the reference does not fully  teach further limitation requiring the bolt head “and wherein the bolt head projects beyond the central opening of the rotational-locking washer”. However, it is old and well known in the art to provide a bolt head projecting beyond the central opening of its washer as shown by Schnaufer ‘703 for example.  It would have been obvious design choice or engineering expedient for one of ordinary skill in the art to provide washer at 9 of Wille ‘011 as otherwise relied on to be a flat disc with a bolt head projecting beyond its central opening as taught by Schnaufer ‘703 for example in order to allow use of pliers for tightening and loosening as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the prior art., “thereby pressing the washer toward the surface of the body steel plate” – as disclosed by Wille ‘011 as relied on and as modified in view of Schnaufer ‘703 noting that much like the presently-disclosed invention, it is the arrangement of load bearing surfaces between the bolt head and the washer, not the projection of the bolt head beyond the central opening of the washer which is the cause of the pressing, “and engaging a tool in at least one tool-engagement portion of the washer for preventing rotation of the washer, and thereby preventing rotation of the rivet nut, during tightening of the bolt” – obvious to one of ordinary skill in the art in light of the disclosed functionality of portions 14 of Wille ‘011 as relied on, “wherein the engaging of tool is done parallel a longitudinal axis of bolt” – though a tool for engaging portion 14 is not shown, it would have been obvious to one of ordinary skill in the art to provide a tool with its physical and functional axis of rotation parallel to the axis of the bolt in order to avoid scraping the tool against the liner during dis/assembly and where in any case, reference inherently teaches that engagement surfaces of the tool and portions 14 are (‘done’, ‘placed in engagement’, ‘arranged’, ‘performed’) parallel to a longitudinal axis of the bolt as direct consequence of the geometry of surfaces 14 relative to a longitudinal axis of the bolt as shown.
As regards claim 25, the applied prior art teaches further limitation of “initially inserting a rivet nut having a rivet head into a through hole of the body steel plate such that the rivet head engages the surface; and compressing the rivet nut for attachment to the body steel plate” – as suggested consistent with the disclosed functionality and arrangement of the combined teachings for a rivet with truck bed liner and plate.  
As regards claim 34, Sudyk ‘325 as relied on teaches limitations for an “assembly, comprising: a body steel plate; a lining comprising a plurality of lining elements intended for a surface on the body steel plate subjected to wear, each lining element having an outwardly directed surface” – as shown and described, “over which material in the form of pieces or particles is intended to move” – although material in the form of particles and step of moving are functionally recited as part of some intended use, one of ordinary skill in the art would recognize inherent capability for intention of particles to move over the prior art structure as part of it being a truck having a surface for example, “and having an inwardly directed surface intended to face the body steel plate; and a plurality of fastening devices according to claim 28 for fastening the lining elements to the surface of the body steel plate” – obvious to one of ordinary skill in the art as otherwise addressed herein above in order to secure the entire liner in conditions of driving, hauling etc. as otherwise well known in the art.
As regards claim 36, Sudyk ‘325 as relied on teaches limitations for “each lining element comprises at least one fastening portion formed in the steel reinforcement plate” – the corresponding hole and surrounding area of contact of the prior art rivet and body plate as combined anticipates broad limitation wherein use of ‘steel’ would have been obvious in order to provide strength, formability, and relatively low cost as well known in the art. 
As regards claim 37, Sudyk ‘325 as relied on teaches limitations for “the fastening portion defines a mounting hole through which the rivet nut of the fastening device is configured to be inserted” – as shown by Sudyk ‘325 as modified in view of use with a rivet as taught by Wille ‘011.
As regards claim 39, the proposed combination/modification of the prior art teaches limitations for a “truck having a haul truck body comprising: a body steel plate; a lining comprising a plurality of lining elements intended for a surface on the body steel plate subjected to wear, each lining element having an outwardly directed surface, over which material in the form of pieces or particles is intended to move, and having an inwardly directed surface intended to face the body steel plate; and a plurality of fastening devices according to claim 28 for fastening the lining elements to the surface of the body steel plate” – as shown, described and otherwise addressed herein above wherein a plurality of rivets as taught by the prior art would be obvious to maintain location of the liner during intended use of the truck as well known in the art.  
As regards claim 40, reference teaches further limitation of “handling tool for use in connection with the fastening device according to claim 24” – as relied on, the Wille ‘011 reference explicitly describes use with ‘a placing tool’ as well known in the art, i.e., discloses the combination of fastening device and a tool for use in connection with.

Allowable Subject Matter
Claims 26, 28-30, 35, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Favorable amendment has resulted in withdrawal of previous objections and rejections wherever possible but it is examiner’s position that one of ordinary skill in the art would recognize that a bolt head projecting above the central hole of its washer is well known in the art and that it would have been obvious modification to adapt the fastener device of Wille ‘011 to use various well known bolt head and tool geometries to optimize the fastener device for different environments of intended use without otherwise affecting its function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677